IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-31166
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

DAVID VAUGHN,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CR-55-2-N
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     In this direct appeal of David Vaughn’s conviction for

conspiracy to distribute cocaine base, the Government argues that

Vaughn’s waiver-of-appeal provision in his plea agreement

requires dismissal of this appeal.   Vaughn argues that the

waiver-of-appeal provision in his plea agreement should be barred

as a matter of public policy.   He argues that the waiver language

in his plea agreement was less than clear, especially in light of

his youth and limited education.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-31166
                               -2-

     A defendant may waive his statutory right to appeal as part

of a valid plea agreement if the waiver is knowing and voluntary.

United States v. Melancon, 972 F.2d 566, 567 (5th Cir. 1992).

An informed waiver of the right to appeal does not implicate any

constitutional rights, and Vaughn has not provided any authority

supporting his argument that waiver-of appeal provisions are

generally against public policy.   Id. at 569-70.

     During Vaughn’s rearraignment, the district court reviewed

the plea agreement and explained to Vaughn that he was waiving

his right to appeal his sentence, except for the two exceptions

listed in the plea agreement.   Vaughn indicated that he

understood the waiver provision and did not raise any questions

about the waiver or any other terms of the plea agreement,

although given several opportunities to do so.      The record

reflects that Vaughn freely and voluntarily waived his right to

appeal his sentence, except for an upward departure from the

guideline sentencing range or a sentence above the statutory

maximum.

     Insofar as Vaughn argues that he did not waive his right to

appeal the adjustment of his offense level for the obstruction of

justice because it constitutes an upward departure, such argument

is foreclosed by this court’s decision in United States v.

Gaitan, 171 F.3d 222, 223 (5th Cir. 1999).
                          No. 01-31166
                               -3-

     Because Vaughn’s waiver of the right to appeal his sentence

is enforceable, the appeal is DISMISSED for lack of jurisdiction.

See United States v. Martinez, 263 F.3d 436, 438 (5th Cir. 2001).

     DISMISSED.